PER CURIAM.
The Judge of Compensation Claims has certified to this court that the notes and/or tapes of the final hearing in this cause have been misplaced and the court reporter is unable to prepare a transcript. Further, the parties and the JCC are unable to prepare a statement of evidence. See Bay Medical Center v. Haynes, 667 So.2d 216 (Fla. 1st DCA 1995). Accordingly, we reverse and remand for a hearing de novo. Arnold Lumber Co. v. Harris, 469 So.2d 786 (Fla. 1st DCA 1984).
REVERSED.
ERVIN, BOOTH and VAN NORTWICK, JJ., concur.